Citation Nr: 9902614	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-23 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran had active service from September 1945 to 
November 1948.  He died on June [redacted], 1991.  The 
appellant is the veterans widow.

This matter initially came to the Board of Veterans Appeals 
(Board) from a May 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the appellants claim for 
Dependency and Indemnity Compensation on the basis of her 
failure to submit requested information.  A notice of 
disagreement was submitted in November 1993.  In May 1996, a 
statement of the case was issued and the appellant submitted 
her substantive appeal.  A hearing was scheduled as per the 
appellants request, but she failed to appear.  


REMAND

In this matter, the appellant argues that the cause of the 
veterans death, metastatic lung cancer, was the result of 
the veterans participation in Operation CROSSROADS.  In this 
case, the veteran had a radiogenic disease that became 
manifest more than 5 years after exposure, as required under 
38 C.F.R. § 3.311(b)(2)(iv) and (b(5)(iv).  The veterans 
participation in the testing is documented throughout the 
record. 

There is a notation in the service medical records that the 
veteran was exposed to radiation while located in Bikini 
Atoll, from July 1 to August 4, 1946, and his participation 
in Operation CROSSROADS is noted on a copy of a card from the 
Joint Task Force One Atomic Bomb Test.  Also, pursuant to 
this claim, the RO furnished the Defense Special Weapons 
Agency (DSWA), formerly the Defense Nuclear Agency, of the 
Department of Defense with a list of relevant information.  
In the February 1995 response to that request, DSWA confirmed 
the veterans presence at Operation CROSSROADS, but noted 
that the dosimetry data did not reveal a record of exposure 
for the veteran.  However, scientific dose reconstruction was 
provided.  

Although DSWA provided the pertinent information, the claim 
was not forwarded to the Under Secretary for Benefits, as 
prescribed under 38 C.F.R. § 3.311(c).  In order to fully and 
fairly evaluate the appellants claim, the case is REMANDED 
to the RO for the following actions:

1.  The RO should refer the appellant's 
claim to the Under Secretary for Benefits 
for consideration in accordance with 38 
C.F.R. § 3.311(c) (1998).

2.  The RO should adjudicate the claim 
of entitlement to service connection for 
the cause of the veterans death.  If 
the determination remains adverse to the 
appellant, she should be provided a 
supplemental statement of the case which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, 
including those covering presumptive 
disorders, and the reasons for the 
decision.  The appellant and her 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
appellant due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
